 


114 HR 3249 IH: Mid-Mississippi Conservation, Recreation, and Development Act of 2015
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3249 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2015 
Mr. Harper (for himself, Mr. Palazzo, and Mr. Kelly of Mississippi) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To direct the Secretary of Agriculture to convey to the Pat Harrison Waterway District approximately 8,307 acres of National Forest System land within the Bienville National Forests in Mississippi, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Mid-Mississippi Conservation, Recreation, and Development Act of 2015. 2.Conveyance to the Pat Harrison Waterway District of the State of Mississippi (a)ConveyanceThe Secretary of Agriculture shall convey to the Pat Harrison Waterway District, without consideration, all right, title, and interest of the United States in and to the approximately 8,307 acres of National Forest System land within the Bienville National Forests of Mississippi identified as Oakohay/Little Oakohay Lake, Smith County, Mississippi on the map entitled Mid-Mississippi Conservation, Recreation and Development and dated April 2, 2014.
(b)SurveyIf determined by the Secretary of Agriculture to be necessary, the exact acreage and legal description of the National Forest System land shall be determined by a survey approved by the Secretary. (c)Use of landAs a condition of the conveyance under subsection (a), the Pat Harrison Waterway District shall use the land conveyed under subsection (a) only for public purposes consistent with the laws of the State of Mississippi.
3.Reversionary interestIf any parcel of land conveyed under this title ceases to be used for the public purpose for which the parcel was conveyed, the parcel shall, at the discretion of the Secretary, based on a determination that reversion is in the best interests of the United States, revert to the United States.  